Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 21 April 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Edgehill April 21st 1808.
                  
                  My dearest Grand papa must not imagine because he received no letter last post that I did not write for the post now goes out Friday and my letter was too late for it but I send it to him now. we have had blue and white lilac blue and white flags and Jonquils I found also in the woods a great many mountain cowslips and wild Ranunculus besides other wild flowers. I have got the seed of the Jerusalem cherry which I am told is very beautifull. Aunt Jane had asparagus the same time that you had. will you fetch me a sprig of geranium when you come in. your 3 strawberries look very well. all our family are in good health, how delighted we shall be when we see you drive up to the door. Uncle Randolph Jefferson is with us and Cousin Nancy Neville in the neighbourhood. you must excuse this short letter and the badness of the writing for my pen is horrible and I can scarcely see to subscribe myself my dearest Grandfather your affectionate Grand Daughter.
                  
                     E. W. R.
                  
               